Action to recover damages for wrongful death of plaintiff’s intestate, who was killed when he was struck by an automobile alleged to be owned by both defendants. Defendant Louis De Salle, who in his answer denied ownership of the automobile, moved for summary judgment and dismissal' of the complaint as to him. In support of the motion he submitted documentary evidence consisting of the registration certificate issued by the Motor Vehicle Bureau, showing that at the time of the accident the automobile was owned by his wife, defendant Betty De Salle. The Special Term granted the motion because plaintiff failed to show facts sufficient to raise an issue with respect to the verity and conclusiveness of such documentary evidence or official record. Upon reargument which, in effect, was a motion for a rehearing on additional papers, plaintiff submitted further proof and the court vacated the order entered on the original motion and denied defendant’s motion for summary judgment. Order affirmed, with $10 costs and disbursements. No opinion. Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.